Citation Nr: 0839152	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  03-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

1. Entitlement to a disability rating in excess of 30 percent 
for left foot impairment.

2. Entitlement to a disability rating in excess of 10 percent 
for right foot impairment.


REPRESENTATION

Appellant represented by:	Henry C. Hosford


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the veteran's claims of entitlement 
to a disability rating in excess of 30 percent for left foot 
impairment and entitlement to a disability rating in excess 
of 10 percent for right foot impairment, and also declined to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a bilateral ankle condition.  The 
veteran only disagreed and appealed the denials of the 
increased rating claims for left and right foot impairment.

The case was transferred to the Albuquerque, New Mexico VARO 
and was previously remanded by the Board in October 2006 and 
July 2008.


FINDINGS OF FACT

1. The veteran's left foot impairment does not approximate 
foot injury with actual loss of use of the foot, and has not 
done so at any point in the record.

2. For the period prior to March 30, 2006, the veteran's 
right foot impairment most closely approximates moderate foot 
injury.

3. For the period beginning March 30, 2006, the veteran's 
right foot impairment most closely approximates moderately 
severe foot injury.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 
percent for left foot impairment have not been met.  38 
U.S.C.A. §§ 1155, 7105(c) (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5284 (2008).

2. Prior to March 30, 2006, the criteria for a disability 
rating in excess of 10 percent for right foot impairment have 
not been met.  38 U.S.C.A. §§ 1155, 7105(c) (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5284 
(2008).

3. For the period beginning March 30, 2006, the criteria for 
a disability rating of 20 percent, but no higher, for right 
foot impairment have been met.  38 U.S.C.A. §§ 1155, 7105(c) 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic 
Code 5284 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  VCAA notice requirements 
apply to all five elements of a service connection claim, 
including the disability rating and effective date of the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this regard, a Janaury 2007 letter to the veteran from the 
Agency of Original Jurisdiction (AOJ) specifically notified 
her of the substance of the VCAA, including the type of 
evidence necessary to establish a disability rating and an 
effective date, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), this letter essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate her claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence she was expected to provide.  The Board notes 
that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008) (applicable to all 
claims for benefits pending before VA on or filed after May 
20, 2008).

Furthermore, the Board notes the recent decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice for an increased rating claim requires that: (1) VA 
notify the claimant that the claimant must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The January 2007letter notified the veteran that she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of his left 
and right foot impairment disabilities and the effect that 
worsening had on her employment and life, and provided 
examples of the types of medical and lay evidence that she 
could submit or ask VA to obtain that were relevant to 
establishing entitlement to increased compensation.  Also, 
the January 2007 letter notified the veteran that her 
disability rating would be determined by applying relevant 
diagnostic codes.  With respect to the second requirement of 
Vazquez-Flores, the diagnostic code under which the veteran 
is rated does not contain such criteria as specific 
measurements or test results.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2008).

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  The Court has held that in 
such situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in January 2007.  
Thereafter, she was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
Supplemental Statement of the Case to the veteran as recently 
as August 2008.  Thus, the Board finds that the veteran was 
not prejudiced by any inadequate notice, and that there is no 
reason to believe a different result would have been obtained 
had the error not occurred.  See Pelegrini, 18 Vet. App. 112; 
see also Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, private post-service medical 
records, VA medical treatment records, VA compensation and 
pension examinations, lay statements submitted on the 
veteran's behalf, and written statements from the veteran and 
her representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate her claim.

II. Increased Ratings

The veteran argues that she is entitled to a disability 
rating in excess of 30 percent for left foot impairment, and 
a disability rating in excess of 10 percent for right foot 
impairment.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in the veteran's condition, it is necessary to consider the 
complete medical history of the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Staged ratings are appropriate where there are multiple time 
periods with distinctly different degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  For an increased rating claim, VA focuses 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's left and right foot impairment disabilities are 
rated under Diagnostic Code (DC) 5284.

DC 5284 provides ratings for residuals of other foot 
injuries.  Moderate foot injuries are rated 10 percent 
disabling; moderately severe foot injuries are rated 20 
percent disabling; and severe foot injuries are rated 30 
percent disabling.  A Note to DC 5284 provides that foot 
injuries with actual loss of use of the foot are to be rated 
40 percent disabling.  38 C.F.R. § 4.71a, DC 5284.

VA medical treatment records dated from February 2000 to 
August 2006 indicate consistent treatment for orthopedic 
problems involving the feet, such as edema, and tenderness to 
palpation.  These records also include treatment for diabetes 
and feet problems related to diabetes including bilateral 
onychomycosis, bilateral keratomas, and vascular and 
dermatological problems.  They reflect diabetic foot 
treatment including nail debridement.

VA treatment records dated from February 2001 to April 2003 
indicate that the veteran reported difficulty walking due to 
ankle pain and was wheelchair bound.  A February 2001 
radiology report indicates a mild valgus deformity of the 
metatarsophalangeal joint of the great toe bilaterally with 
no other significant abnormalities seen.

In a July 2001 letter, the veteran's private physician, Dr. 
M., indicated that on examination the veteran had a bandage 
on the plantar surface of her foot due to recent removal of 
old shrapnel.

An April 2003 note indicates partial overlapping of the 
second toe on the right foot upon weight bearing. 

A September 2003 VA bone scan indicated an abnormal study, 
with findings consistent with degenerative joint 
disease/arthritic disease of the large and small joints.  It 
was noted that there was a mild increased uptake in large and 
small joints, and that the soft tissue and renal outlines 
were unremarkable.

VA treatment records dated from March 30, 2006 to June 2006 
indicate that the veteran complained of toes her turning in 
and overlapping on weight bearing, and shooting pain from the 
lateral aspect of her feet towards her ankles and legs.  
Adductovarus deformity of the bilateral fifth toes was seen 
on weight bearing, taylor's bunion of the left foot was 
noted, and feet were painful to pressure.  The diagnoses were 
adductive varus fifth toes bilateral and Taylor's bunion left 
foot.

A May 2006 letter from the veteran's private physician, Dr. 
M., relates to the veteran's ankles problems and makes no 
mention of either foot.

In July 2006, the veteran underwent surgery for bilateral 
taylor's bunion of the fifth metatarsal head.  It was noted 
that the veteran complained of a painful tailor bunion on 
both feet for many years that had gotten worse over the last 
year.  Findings were consistent with the diagnosis, with the 
exception of a large hypertrophic bone of the planter aspect 
of the proximal phalanx of the small toes, and that this was 
probably the most painful portion of this deformity and 
probably the reason the veteran had so much pain over the 
last several years.

VA medical treatment records dated from July 2006 to August 
2006 indicate that the veteran had undergone a bilateral 
bunionectomy and a bilateral ostectomy of the fifth toe.  The 
veteran was noted to have had good alignment of toes and to 
be healing as expected.  It was noted that the veteran had 
had pain from a hypertrophic bone in both fifth toes for 
years, and that the bone could not be seen on prior x-rays 
but was more obvious during surgery.  August 2006 x-rays of 
the feet revealed a trigger deformity of the second to fifth 
phalanxes, and a minimal valgus present bilaterally.

At a January 2007 VA examination, the VA examiner noted that 
the claims folder was reviewed extensively.  On examination, 
the veteran gave a history of having problems with the feet 
during active duty in 1968, when she suffered several 
injuries to her feet in basic training including stepping on 
a tree and stepping in a hole, which caused increased pain to 
her ankles and feet.  The veteran complained of constant, 
very severe pain to both feet that was worse in the left, 
which radiated to her ankles and knees and sometimes was 
associated with muscle spasms.  She also complained of 
swelling in her feet all the time, stiffness, fatigue, and 
lack of endurance.  She also reported that she had to use 
special shoes and required plastic braces with hinges on the 
side in order to give support to her ankles and knees, and 
orthotics on her shoes that tried to keep her foot straight.  
It was noted that the veteran came to the physical 
examination walking with the use of bilateral knee braces and 
bilateral plastic brace with metal hinges attached to the 
shoes, as well as crutches.  It was also noted that during 
the questioning on physical examination, the veteran did not 
show any signs of constant very severe pain.  On physical 
examination, there was no muscle atrophy or muscle wasting 
seen in any aspect of her lower extremities.

On the right foot examination, there was no evidence of any 
swelling or effusion noticed on the right foot, there was 
tenderness to deep palpation on the dorsal aspect of the foot 
with manipulation, but no pain to deep palpation in any 
aspect or the planter aspect of the foot.  There was no 
evidence of gross deformities of the foot.  She had very 
small calluses formation at the level of the big toe, lateral 
aspect, but there was no other calluses formation in another 
aspect of her right foot, no evidence of any gross abnormal 
weight bearing and no evidence of functional limitation of 
standing or walking due to her foot condition.  It was noted 
that she had some functional limitation with standing or 
walking due to her ankles and her knees, and some mild laxity 
noticed on the right ankle, but no obvious functional 
limitation with standing or walking due to her right foot 
itself.  The examiner also noted that the veteran claimed 
that she had some calluses present on the lateral aspect of 
the foot because she needed to work for many years with the 
lateral aspect of the foot, but that there was no calluses 
formation that the examiner could see on the lateral aspect 
of the foot as the veteran had claimed.  The veteran had some 
plantar warts that were well-trimmed on the anterior aspect 
of the foot and anterior plantar wart of the level of the 
second toe, but no calluses formation that the examiner could 
relate due to chronic abnormal weight bearing of the right 
foot.  The veteran stated that she usually trimmed the 
calluses and used a pumice stone to control the calluses, but 
the examiner noted that there was no evidence of any 
residuals of these calluses in any aspect her right foot.

On left foot examination, there was no gross deformity of the 
left foot, and there was some tenderness to deep palpation of 
the dorsal aspect of the foot, but no evidence of tenderness 
to deep palpation in the plantar aspect of the foot.  There 
was no calluses formation noticed on the left foot, no 
evidence of any abnormal weight bearing due to the left foot 
condition, and no evidence of functional limitation with 
standing or walking due to her left foot condition.  It was 
noted that the veteran had ankle and knee conditions that had 
laxity to the joints and that were causing her to have 
functional limitation with standing or walking due to these 
joints, but not due to the left foot itself.  The examiner 
also estimated that the veteran was going to have mild to 
moderate functional limitation at the end of the day that 
would mostly be manifested by pain due to her ankle 
condition, but not due to her left foot condition.

The strength of the right and left foot both was 5-/5.  There 
were no apparent gross sensory deficits noticed in any aspect 
of her feet.  On gait, the veteran had obvious gait 
abnormality, walked with antalgic gait, mostly to the right 
foot, and was to walk with Canadian crutches.  She was not 
able to walk without the Canadian crutches due to ankle and 
knee laxity, but did not have any severe foot condition.  
Bilateral foot x-rays showed mild arthritic change of the 
distal talocuboid joint of the right foot and also arthritic 
change, post-traumatic with subluxation of the right fifth 
metatarsophalangeal joint, and bilateral valgus of the great 
toe, somewhat more prominent on the left.  The veteran was 
diagnosed as having bilateral foot hallux valgus, bilateral 
foot bunions at the level of the fifth toe, status post 
bilateral foot bunionectomy, and mild osteoarthritis of the 
right foot.  

The VA examiner commented that on examination of the left and 
right foot, the veteran did not show any weakened movement of 
either foot, and no instability was noted on the feet or 
excess fatigability or incoordination due to any foot 
condition.  She had instability and weakened movement of the 
ankles and knees that was causing her to have pain on her 
feet, but the VA examiner could not see her to have any overt 
abnormalities on the foot that was causing her to have these 
problems.  It was the examiner's medical opinion that the 
veteran did not have any significant functional limitation of 
either foot.  August 2007 VA treatment notes indicate that 
the veteran had painful scars on the fifth metatarsal head 
bilaterally, edema of the left foot and ankle, and pain on 
palpation and range of motion of both ankles under fibular 
malleolus.

September 2007 VA treatment records indicate that the veteran 
complained of painful heels, was noted to have pain with 
palpation on the bilateral plantar fascia, and was diagnosed 
as having plantar fasciitis.

November 2007 x-ray of the right foot indicated subluxation 
with vascular calcification involving the dorsalis pedis 
artery, slight hallux valgus deformity, and either erosive of 
or destruction or removal of the lateral aspect of the head 
of the fifth metatarsal bone and the proximal end latterly of 
the proximal phalanx of the fifth toe.  It was noted that 
there was no significant swelling of soft tissues adjacent to 
the changes seen in the metatarsophalangeal joint of the 
fifth toe. 

The veteran also submitted statements from her spouse, 
sister-in-law, nephew, and friend, dated in May 2006 and 
August 2006.  The statements indicate that the veteran had 
suffered many falls, that she had been falling because of her 
hurt ankles since before 1983, that she had to quit working 
and stop going to school because she could not be on her feet 
because of the pain in her ankles and feet, and that in 1993 
she had to stop driving because her braces would catch on the 
foot pedals and make it dangerous for herself and others.  

After reviewing the record, the Board finds that the 
veteran's left foot impairment does not more closely 
approximate the criteria for a 40 percent disability rating 
under DC 5284 than those for a 30 percent disability rating.  
It also finds that the veteran's right foot impairment does 
not approximate the criteria for a disability rating in 
excess of 10 percent prior to March 30, 2003, but 
approximates a disability rating of 20 percent, but no more, 
beginning March 30, 2006.

The veteran's left foot impairment does not approximate the 
criteria for a 40 percent disability rating, and has not done 
so at any point in the record.  The Board acknowledges that 
the veteran's left foot impairment has been productive of the 
following symptoms: edema; tenderness; mild valgus deformity 
of the metatarsophalangeal joint; shooting pains from the 
feet to the ankles and knees; adductive varus fifth toe, 
taylor's bunion, and large hypertrophic bone of the planter 
aspect of the proximal phalanx of the small toe, for which 
the veteran underwent a bunionectomy and ostectomy of the 
fifth toe; a trigger deformity of the second to fifth 
phalanxes; and, as reported by the veteran, constant, very 
severe pain to the left foot that radiated to her ankle and 
knees and sometimes was associated with muscle spasms.  
However, such symptomatology does not approximate actual loss 
of use of the foot.

In this regard, the Board notes the findings on the January 
2007 VA examination, which included no muscle atrophy or 
muscle wasting seen in any aspect of her lower extremities, 
no gross deformity or calluses formation of the left foot, no 
evidence of any abnormal weight bearing due to the left foot 
condition, and no evidence of functional limitation with 
standing or walking due to her left foot condition.  Also, on 
that VA examination, it was noted that the veteran had ankle 
and knee conditions that had laxity to the joints and that 
were causing her to have functional limitation with standing 
or walking due to these joints, but not due to the left foot 
itself.  Furthermore, the strength of the left foot was 5-/5, 
there were no apparent gross sensory deficits noticed in any 
aspect of her feet, and although the veteran had obvious gait 
abnormality, and such abnormality was noted to be due to 
ankle and knee laxity rather than any severe foot condition.

In short, the record reflects that the veteran's left foot 
impairment does not approximate actual loss of use of the 
foot, and thus does not approximate the criteria for a 
disability rating in excess of 30 percent, and has not done 
so at any point during the period relevant to the instant 
claim.  Accordingly, a disability rating in excess of 30 
percent for left foot impairment is not warranted.  See Hart, 
21 Vet. App. 505.

With respect to the veteran's right foot impairment, the 
Board finds that during the period prior to March 30, 2006, 
the veteran's right foot impairment more closely approximates 
moderate foot injury than moderately severe foot injury.  The 
Board notes that prior to March 30, 2006, the veteran's right 
foot impairment was productive of tenderness, edema, 
overlapping of the second toe on the right foot upon weight 
bearing, and valgus deformity of the metatarsophalangeal 
joint of the great toe.  Although these symptoms reflect 
right foot impairment approximating moderate foot injury, 
such foot symptoms do not approximate the severity level of 
moderately severe foot injury.  In this regard, the Board 
notes that the valgus deformity of the metatarsophalangeal 
joint of the great toe, noted on February 2001 VA radiology 
report, was noted to be a mild deformity, and it was noted 
that no other significant abnormalities were seen on x-ray 
examination.  Thus, a disability rating in excess of 10 
percent prior to March 30, 2006 is not warranted.

For the period beginning March 30, 2006, resolving reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran's left foot impairment approximates moderately severe 
foot injury.  Adductovarus deformity of the bilateral fifth 
toes seen on weight bearing was first noted on March 30, 2006 
VA treatment note, and the painful taylor's bunion of the 
veteran's right foot was first reported by the veteran at her 
July 2006 surgery, when she reported it to have gotten worse 
over the last year.  The large hypertrophic bone of the 
planter aspect of the proximal phalanx of the small toes was 
first noted during the veteran's July 2006 surgery, but was 
noted to be probably the most painful portion of the 
veteran's foot deformity and probably the reason the veteran 
had had so much pain over the last several years.  In this 
regard, the Board notes the veteran's complaints on March 30, 
2006 VA treatment note of shooting pain from the lateral 
aspect of her feet towards her ankles and legs.  Thus, the 
record reflects evidence of an increase in the symptomatology 
of the veteran's right foot impairment beginning with the 
March 30, 2006 VA treatment record, which resulted in her 
July 2006 foot surgery.

However, even considering the additional pain and functional 
impairment caused by the adductovarus deformity of the fifth 
toe, the taylor's bunion, or the hypertrophic bone of the 
planter aspect of the proximal phalanx of the small toe, the 
Board does not find that such symptomatology approximates the 
level of severity of "severe" foot injury.  The Board notes 
the findings on January 2007 VA examination, which included 
that there was no muscle atrophy or muscle wasting seen in 
any aspect of the veteran's lower extremities, that there was 
no evidence of any swelling or effusion of the right foot, no 
evidence of gross deformities of the foot, no evidence of any 
gross abnormal weight bearing, no weakened movement of the 
foot, and no instability, excess fatigability, or 
incoordination due to a right foot condition.  The Board also 
notes the VA examiner's statements that veteran had some 
functional limitation with standing or walking due to her 
ankles and her knees, but no obvious functional limitation 
with standing or walking due to her right foot itself, that 
laxity to both knees and ankles caused her to have frequent 
falls, but that the veteran did not have any significant 
functional limitation of the right foot.

Thus, a disability rating in excess of 20 percent is not 
warranted for right foot impairment.

Finally, the Board notes the evidence of record, including 
the lay statements submitted on the veteran's behalf, 
indicating numerous lower extremity problems including foot 
problems related to diabetes, ankle pain and instability, and 
knee pain and instability.  The Board also notes that the 
record reflects consistent problems with walking, including 
falls by the veteran, and that the veteran has been noted at 
several points in the record to be wheelchair bound.  
However, the medical evidence reflects that the veteran's 
ambulatory problems, including her use of a wheelchair and 
assistive devices for walking, are the result of the 
veteran's knee and ankle conditions rather than the veteran's 
service-connected foot conditions, and the veteran is not 
service-connected for diabetes, ankle conditions, or knee 
conditions.  Thus, symptomatology due to such conditions are 
not contemplated in the veteran's disability ratings for her 
service-connected left foot impairment and right foot 
impairment conditions.

Accordingly, a disability rating for right foot impairment in 
excess of 10 percent for the period prior to March 30, 2006 
is not warranted, and a disability rating of 20 percent, but 
no more, beginning March 30, 2006 is warranted.

III. Extra-Schedular Evaluation

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  That rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  If the criteria reasonably 
describe the claimant's disability level and symptomatology, 
then the claimant's disability picture is contemplated by the 
rating schedule, the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Id.

In the instant case, the Board finds that the record does not 
reflect such an exceptional disability picture that the 
available schedular evaluation is inadequate.  There is no 
indication in the record that either the veteran's left foot 
impairment or her right foot impairment present such unusual 
symptoms or circumstances that that the Rating Schedule does 
not adequately contemplate their symptomatology, and the 
veteran has submitted no evidence showing that these 
disabilities have caused her an average impairment in earning 
capacity beyond that impairment contemplated by his assigned 
evaluations.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1), which concern the assignment of 
extra-schedular evaluations in such "exceptional" cases.  
See also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to disability rating in excess of 30 percent for 
left foot impairment is denied.

Entitlement to a disability rating in excess of 10 percent 
for right foot impairment prior to March 30, 2006 is denied.

Entitlement to a disability rating of 20 percent, but no 
more, for right foot impairment beginning March 30, 2006 is 
granted, subject to the law and regulations governing the 
award of monetary benefits.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


